Citation Nr: 9925313	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for periodic rectal 
bleeding of questionable etiology, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In December 1997, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development continued its denial of the 
veteran's increased rating claim.  The case has returned to 
the Board for appellate review.


FINDING OF FACT

The veteran's periodic rectal bleeding of questionable 
etiology is productive of no more than moderate symptoms with 
frequent episodes of bowel disturbances with abdominal 
distress.


CONCLUSION OF LAW

The criteria for an increased evaluation for periodic rectal 
bleeding of questionable etiology have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1998).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Factual background

Briefly, prior to his active duty service the veteran was 
hospitalized at the age of 16 for acute gastroenteritis.  
While on active duty the veteran's weight was generally in 
the 175 pound range.  In August and September 1985, he was 
treated for epigastric and lower left quadrant abdominal 
pain, and the assessments were irritable bowel syndrome, and 
a suspicion of a functional bowel syndrome.  A barium enema 
study was conducted in November 1985, and it revealed small 
nodules in the region of the terminal ileum which were 
suggestive of either lymphoid hyperplasia, early Crohn's 
disease, or some other inflammatory lesion.  The veteran was 
recommended to undergo a colonoscopic examination after 
separation.  A proctoscopic examination was normal to 25 
centimeters in December 1985.

Postservice, the veteran underwent a colonoscopy in October 
1986.  It revealed normal findings to the cecum.  The veteran 
was noted to have hemorrhoids.  A high fiber diet and 
hemorrhoid care was recommended.  In February 1987, 
apparently without having access to the October 1986 study 
the RO granted service connection for a disorder classified 
as periodic rectal bleeding of unknown etiology.

Records from the Scott County Hospital indicate that Gary R. 
Phillips, M.D., administered a colonoscopic examination of 
the veteran sometime in 1995.  The actual results from that 
study, however, are not available.  The Board notes that, 
although in February 1998 the RO requested these records from 
the Scott County Hospital and Dr. Phillips, they were never 
supplied.

A July 1995 discharge report from the Scott County Hospital 
reveals that the veteran had some abdominal cramping and 
diarrhea during his two days there.  X-ray studies showed a 
flat and upright abdomen.  The colon showed mild dilatation 
with fecal material noted in the left colon.  Their findings 
were not suspicious for bowel obstruction.  

An August 1995 outpatient treatment record, apparently from 
the Scott County Hospital, reveals a diagnosis of diarrhea 
associated with nausea.

A January 1996 letter from the Oak Grove Primary Care Clinic, 
Inc. noted a diagnosis of Irritable Bowel Syndrome.

At a January 1996 VA compensation examination, the veteran 
reported that he experienced abdominal cramping with 
intermittent diarrhea and constipation, episodes of rectal 
bleeding, and pain.  Since he started using Maalox, FiberCon, 
and Prilosec his rectal bleeding and hemorrhoidal pain had 
decreased.  Physical examination revealed that the abdomen 
was obese, soft, nontender and the bowel sounds were normal.  
He had never been anemic secondary to bleeding.  He had daily 
symptoms from irritable colon and intermittent problems with 
the rectal bleeding.  Examination of the rectal sphincter and 
anus revealed a large hemorrhoid extending from inside the 
sphincter to the outside.  It was thrombosed and tender with 
no bleeding.  The nurse practitioner who conducted that study 
noted that the veteran's symptoms supported a diagnosis of 
irritable bowel disease.  Hemorrhoids were also diagnosed.

A private July 1996 x-ray report from the Scott County 
Hospital revealed mild dilation in portions of the mid to 
terminal small bowel and right colon.  Findings were not 
suspicious for bowel obstruction.  Upright film showed no 
intraperitoneal air.  The impression was a very mild non-
specific ileus pattern.  Findings were not suspicious for 
acute bowel obstruction at that time.

According to a May 1998 VA examination report the veteran 
described experiencing bright red blood per rectum about once 
per week associated with bowel movements.  The amount of 
bleeding was variable per week.  He described occasional 
cramping and mild constipation with bowel movements.  The 
bleeding varied from week to week.  He also had accidents due 
to urgency about 12 times in the last three years.  He used 
Anusol for suspected hemorrhoids.  He related that a recent 
private medical provider told him that he had diverticula 
disease.  He also used Lansoprazole.  Physical examination 
revealed a soft, non-tender abdomen with normal bowel sounds 
and no evidence of hepatosplenomegaly.  The rectal 
examination showed a normal anus with no evidence of fecal 
leakage, bleeding, or fissures.  There was no evidence of 
external hemorrhoids.  On internal examination, the patient 
did not have any masses and he was guaiac negative.  There 
were no other signs of anemia noted.  The diagnosis was 
intermittent bright red blood per rectum possibly due to 
hemorrhoids, and a questionable diagnosis of diverticular 
disease per a previous colonoscopy at an outside institution.  
The examiner elaborated that further confirmatory tests, 
specifically to include a colonoscopy, were necessary before 
addressing the causes of the rectal bleeding.  A colonoscopy 
was scheduled in August 1998. 

Subsequent records reveal that the veteran refused to undergo 
the scheduled colonoscopy.  



Analysis

Periodic rectal bleeding of questionable etiology has been 
rated as 10 percent disabling by analogy to irritable colon 
syndrome pursuant to 38 C.F.R. §§ 4.20, 4.114, Diagnostic 
Code 7319.

Under this criteria, a 10 percent disability rating is 
assigned when there are moderate symptoms with frequent 
episodes of bowel disturbances with abdominal distress.  A 30 
percent disability rating requires severe symptoms with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Diagnostic Code 7319.

After applying standards, the Board finds that the veteran's 
periodic rectal bleeding of questionable etiology does not 
warrant an increased evaluation.  In this respect, the 
medical evidence of record fails to show severe symptoms.  
Id.  Furthermore, the May 1998 VA examiner was unable to 
determine the etiology of the rectal bleeding because the 
veteran refused to undergo a colonoscopy.  It is well to note 
that VA cannot order an appellant to undergo an invasive 
medical procedure.  Nevertheless, in this case, the VA 
examiner was unable to diagnose the cause of the rectal 
bleeding without the information the colonoscopy would have 
provided.  Therefore, while the evidence of record shows that 
the appellant was noted with diarrhea in 1995 and 1996, there 
is no indication in the medical evidence that the disability 
is productive of more than moderately frequent bowel 
disturbances with abdominal distress.  Furthermore, severe 
diarrhea has never been reported in recent VA examination 
reports.  Therefore, the disability does not more nearly 
approximate the criteria for a higher evaluation under 
Diagnostic Code 7319.  In view of the foregoing, an increased 
rating is not in order.

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable Diagnostic 
Code.  In this regard, hemorrhoids, whether external or 
internal, with persistent bleeding and with secondary anemia, 
or with fissures are rated as 20 percent disabling.  When 
they are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, they are 
rated at 10 percent disabling.  38 C.F.R. § 4.114, Code 7336 
(1998).

In this case, the veteran has reported that he has 
experienced periodic rectal bleeding.  However, there is no 
indication in the medical evidence that he has had more than 
occasional bleeding associated with bowel movements, and 
recent examination found that he did not have external 
hemorrhoids, rectal bleeding, anemia or fissures.  Therefore, 
the Board finds that the disability does not more nearly 
approximate the criteria for a higher evaluation under 
Diagnostic Code 7336. 

The benefit sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased rating for periodic rectal 
bleeding of questionable etiology is denied.  



		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 

